Title: To James Madison from Reynolds Chapman, 1 March 1812
From: Chapman, Reynolds
To: Madison, James


Dear SirOrange Courthouse Mar 1st. 1812
I duly received your two letters and appropriated the money enclosed in the manner you directed; receipts for which you will receive herewith, together with another which has been lying in the office sometime. You will observe by the statemt. below, that the sum last enclosed was not sufficient to discharge the claims mentioned in that letter, the balance I advanced and which you will consider in part payment for the earth borer, which came safe to hand; and for the trouble you took in procuring and sending it I offer you my thanks.
Mr. M’s land was not sold as advertized last fall in consequence of the suits against his securities not coming to trial. There is but little doubt but that judgments will be recovered at the next session of the Genl. court in June, when, unless he can raise the money by some other means, which I think very improbable, a part of his land must be sold.
Doct. Rose has determined after the most mature reflection, as he tells me, to sell the land on which he lives. Supposing it not improbable but that you might be disposed, as he is determined to sell, to purchase it, and considering it one of the most valuable and desirable tracts of land of its size within the circle of my acquaintance, (the greater part being now, notwithstanding the treatment it has received, very productive, and from the smoothness and evenness of its surface it might I think in a few years be brought, with the aid of clover and plaister, to a very high state of fertility) I have been induced to give you this hint. Should you not be disposed to purchase the land you will, I am sure, pardon the liberty I have taken. It is a suggestion of my own mind, and I never have nor never will mention it to any other human being. My family unites with me in a tender of affection to yourself and Mrs. Madison
Reynolds Chapman
P.S. From a small experiment I think the auger will answer extreamly well where the earth is clear of stone.

Stamt.


1812 Feby
24t paid Y. Cowherd
£ 18. 6. 7½


26t paid C. Cowherd
£155. 5.10



173.12. 5½

Cash recd
$575.
172.10  


    paid by R.C.
£  1. 2. 5½
